ON PETITION FOR REHEARING.
RICE, J.
—Appellant has filed a petition for rehearing in •this case, and raises therein questions which require consideration. There can be no doubt but that a party has the right to test the sufficiency of an amendment to a pleading when offered during the progress of the trial, to the same extent as though the amendment were made before trial. He may demur in some instances, or he may raise the question of the sufficiency of the amendment by objections to the allowance thereof, and such objections have the same force and effect as if the questions were presented by demurrer.
*166In this ease the objection was “that the amendment as submitted is a statement of evidence or evidential facts, upon which the plaintiff will rely, rather than the ultimate facts involved.” This objection was not specific in pointing out wherein the amendment was unintelligible or uncertain. We think the trial court did not err in permitting the amendment to be made over this objection.
Appellant also objected to the reception of any evidence in support of the amendment. This objection raises the question as to whether the amendment states a cause of action, and in effect raises the same question discussed in the original opinion. In considering such objection every reasonable intendment will be indulged in favor of the pleading.
Sec. 4207, Eev. Codes, provides: “In the construction of a pleading for the purpose of determining its effect, its allegations must be liberally construed with a view to substantial justice between the parties.” In McCormick v. Smith, 23 Ida. 487, 130 Pac. 999, this court said: “A pleading should be construed so as to allege all facts that can be implied by a fair and reasonable intendment from the facts expressly stated.” Where a material fact is only stated inferentially, and the pleading is not properly demurred to specially for this reason, it is good after judgment. (Hill v. Haskin, 51 Cal. 175; Estate of Behrens, 130 Cal. 416, 62 Pac. 603; Whitehurst v. Stuart, 129 Cal. 194, 61 Pac. 963; Chambers v. Hoover, 3 Wash. Ter. 107, 13 Pac. 466; Allen v. Bear Creek Coal Co., 43 Mont. 269, 115 Pac. 673; Silver Bow County v. Davies, 40 Mont. 418, 107 Pac. 81.)
In holding that the action to quiet title under the statute _ was, a proper action in this case, we meant it to be understood that the court having found that the transfer made by W. A. Myers of his interest in lots 9 and 10 to Sada Myers was void as to creditors, and the respondent having levied upon and sold the property as that of the judgment debtor, W. A. Myers, the respondent could plead title to the lots in question as against the appellant Sada Myers, and the court properly decreed that the respondent was the owner of the property. The appellant had nothing but the naked legal title without *167beneficial interest in the property. This, in substance, was the course pursued in the case of Coleman v. Jaggers, 12 Ida. 125, 118 Am. St. 207, 85 Pac. 894, and approved by this court.
The other matters urged in the petition for rehearing were considered by the court, although not discussed. The petition is denied.